Citation Nr: 0422231	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for chronic tonsillitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to a disability rating in excess of zero 
percent for chronic tonsillitis.  The veteran disagreed with 
this decision in June 2002.  A statement of the case was 
issued in September 2002, and the veteran perfected a timely 
appeal when he filed a substantive appeal (VA Form 9) in 
November 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that, after the veteran filed his 
currently appealed claim in October 2001, the RO scheduled 
him for a VA examination.  Unfortunately, the report of the 
veteran's VA examination in April 2002 did not include any 
results pertaining to the tonsils because they were not 
examined.  The examination appeared to be limited to the nose 
and sinuses, and no examination of the larynx and pharynx was 
conducted.  Therefore, the Board is of the opinion that, on 
remand, the veteran should be scheduled for another VA 
examination in order to determine the current nature and 
severity of his service-connected chronic tonsillitis.

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002);  
see also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  Additionally, pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding correspondence in 
December 2001 purporting to notify the veteran of the various 
provisions of the VCAA, that correspondence makes no mention 
whatsoever of the issue of an increased rating for the 
veteran's service-connected tonsillitis, or of the evidence 
necessary to establish an increased evaluation.  Accordingly, 
the case must be remanded to the RO so that the veteran and 
his representative may be provided with such notice.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO 
should send the veteran a VCAA notice 
letter pertaining to his claim for an 
increased rating for tonsillitis.

2.  The RO should obtain treatment 
records from the VA Medical Center in 
Columbia, South Carolina, from December 
2001 to the present.  

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a VA 
examination of the larynx and pharynx to 
determine the current nature and severity 
of the veteran's service-connected 
chronic tonsillitis.  Send the claims 
folder to the examiner(s) for review.  
Request that this examination include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
increased rating for chronic tonsillitis.  
The RO should provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

